                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


A. J.J. T. et al,                                 )
                                                  )
Plaintiffs,                                       )
                                                  )
v.                                                )              Case No. 3:15-cv-01073
                                                  )              Judge Aleta A. Trauger
UNITED STATES OF                                  )
AMERICA,                                          )
                                                  )
Defendant.                                        )

                                             ORDER

        For the reasons explained in the accompanying Findings of Fact and Conclusions of Law,

judgment is hereby ENTERED in favor of A.J.J.T. on his medical malpractice claim in the amount

of $15,153,488, and judgment is ENTERED in favor of the United States on the other plaintiffs’

claims, which were abandoned prior to trial. Pursuant to the court’s inherent power to structure the

award granted, the parties are hereby ORDERED to confer and to file, within thirty days, a plan

for how the funds should be disbursed in accordance with all applicable state and federal laws,

including, if necessary, through the establishment of a trust.

        Entry of this Order shall constitute final judgment in this case pursuant to Federal Rule of

Civil Procedure 58.

        It is so ORDERED.

                                                                 ______________________________
                                                                 ALETA A. TRAUGER
                                                                 United States District Judge




     Case 3:15-cv-01073 Document 152 Filed 01/28/20 Page 1 of 1 PageID #: 3120
